EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Livingston, Jr, Reg. No. 55,394 on April 28, 2022.

The application has been amended as follows:  correct typographical errors in the specification by replacing the specification with the substitute specification provided by the attorney of record (see attached).


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1 to 15 are presented for examination.  The preliminary amendment filed 3-17-2021 cancelled claim 15.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.


Information Disclosure Statement
5.	The references listed in the information disclosure statement submitted on 12-20-2021 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
6.	Claims 1 to 14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the novel element not found in the prior art made of record. Luby et al. (2017/0033892) one such example of the prior art made of record, teaches a method and an apparatus for multi-phase encoding and decoding of data for a communication system comprising an encoder generating encoding symbols from its inputs wherein the encoder receives inputs from an inactivation designator.  Luby further teaches that encoded symbols are permanently inactivated for decoding by the inactivation and designator device.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of encoding data using a generator matrix and based on the at least one inactivation subblock.
 Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of the instant invention of: “encoding data by using a generator matrix which is determined based on the at least one inactivation subblock.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		Shokrollahi et al. 	(USPAP 2010/0103001) discloses a data encoding method for a communication system comprising a decoding system with a matrix generator (1110) for generating matrixes on the received encoded data.
		Cao et al., Irregular Polar Coding for Massive MIMO Channels, IEEE, discloses polarization units are irregularly inactivated to achieve reduction or encoding and decoding complexity.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112